DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on March 17, 2021 has been entered.  Claim 1 has been amended. Claims 1-4 and 6-15 are currently pending.
 
Election/Restrictions
Claims 10 and 13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 30, 2020. Since claim 1 is not generic, rejoinder of claims 10 and 13 would not be proper even if claim 1 was allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,057,761 (Bolton) in view of U.S. Patent No. 1,438,486 (Gorman).
Regarding claim 1, Bolton discloses a friction surface clutch (see Fig. 1 and page 1, left-hand column, lines 1-11) having at least two friction surfaces (friction surfaces of b and c) which can be moved into a frictionally locking connection, comprising a conical friction surface pair (b, c) with an inner friction surface element (b) and an outer friction surface element (c), wherein the inner friction surface element is mounted such that it can be displaced in an axial direction with respect to a rotational axis, and such that the frictionally locking connection can be set up and canceled in a manner which is dependent on the axial displacement position of the inner friction surface element, wherein the inner friction surface element (b) is coupled to a transmission element (a) that is separate from the inner friction surface element such that the inner friction surface element and the transmission element can be rotated jointly about the rotational axis, wherein the coupling is set up via a bearing contact between a guide surface on 2) therebetween, and the countersurface on the transmission element is formed by a plurality of elevations (V-shaped projections) and depressions (recessed portions between the V-shaped projections) alternately extending annularly around the rotational axis, such that each depression is connected to an immediately adjacent elevation by a ramp shaped guide surface (a3) therebetween, and the ramp shaped countersurfaces on the transmission element are adapted to radially and circumferentially contact the ramp shaped guide surfaces the inner friction surface element with respect to the rotational axis, whereby in the assembled state, the guide surface on the inner friction surface element and the countersurface on the transmission element are coupled in a fitting manner therebetween (as shown in Fig. 2) and in the case of driving of the inner friction surface element by way of friction between the at least two friction surfaces, an axial displacement movement of the inner friction surface element takes place in one direction, such that the frictionally locking connection between the inner friction surface element and the outer friction surface element can be reinforced (see page 2, left-hand column, lines 29-43).
3) intersect to form sharp peaks and valleys defining the elevations and depressions of the transmission element (a), and the ramp shaped guide surfaces (b2) intersect to form sharp peaks and valleys defining the elevations and depressions of the inner friction surface element (b).  Thus the invention defined in claim 1 involves modification of the elevations and depressions on the elements a and b of Bolton so as to have a flat portions disposed between adjacent ramp shaped guide surfaces a3 and between ramp shaped guide surfaces b2. 
Gorman discloses a friction clutch device, which is actuated via a bearing contact between a guide surface (26) formed on a first member (24) and a relatively rotatable countersurface (27) on a second member (25). As best seen in Figs. 7-10, the guide surface and countersurface are formed by an elevations and depressions having flat shaped radially extending surfaces (32, 34) that extend in a direction perpendicular to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the guide surfaces (a3, b2) of Bolton such that the elevations and the depressions have a flat shaped radially extending surfaces extending in a direction perpendicular to the axial direction in view of the teaching of Gorman that flattening the peaks and valleys permits the clutch to be maintained in the engaged or disengaged position.
Regarding claim 2, the transmission element (a) of Bolton can be connected fixedly to a rotor (the driving shaft having spines e) which can be rotated about the rotational axis, so as to rotate with said rotor.
Regarding claim 3, the transmission element (a) of Bolton is present axially between the inner friction surface elements (b, b1).
Regarding claim 4, the clutch of Bolton further comprises at least one spring (d) between the transmission element (a) and the inner friction surface element (b).
Regarding claim 6, the clutch of Bolton further comprises at least one spring (d) between the transmission element (a) and the two inner friction surface elements (b, b1).
Regarding claim 7, the at least one spring of Bolton is a compression spring (d).
Regarding claim 8, the at least one spring (d) of Bolton passes through in the axial direction on the transmission element (a) and comes into contact on both sides of 1).
Regarding claim 9, the guide surface on the inner friction surface element (b) of Bolton and the countersurface on the transmission element (a) are configured in such a way that, starting from an axial stop position of the inner friction surface element in the direction of the transmission element, in the case of the frictionally locking connection being set up by way of the spring (d) independently of the rotational direction of the outer friction surface element and therefore independently of the rotational direction of the inner friction surface element relative to the transmission element, the axial displacement movement of the inner friction surface element leads to a reinforcement of the frictionally locking connection between the inner friction surface and the outer friction surface (see page 2, left-hand column, lines 29-43).
Regarding claim 11, the guide surface on the inner friction surface element of Bolton and the countersurface on the transmission element are configured in the manner of wedge angle surfaces (a3, b2). 
Regarding claim 12, the guide surface on the inner friction surface element of Bolton and the countersurface on the transmission element are configured in the manner of crossed wedge angle surfaces (a3, b2), but Bolton does not specify a wedge angle of approximately 40-50 angular degrees. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the wedge angle to be within this range since it is understood that when the angle is 0 degrees or 90 degrees relative rotation of the inner friction surface element and the transmission element results in no axial movement of the inner friction 
Regarding claim 14, a frictionally locking connection of the two conical friction surface pairs (b, c; b1, c1) of Bolton can be released by way of a one-sided force actuation (see page 2, left-hand column, lines 21-28).
Regarding claim 15, Bolton discloses an ancillary unit (transmission) of a motor vehicle having an internal combustion engine comprising a friction surface clutch according to Claim 1, via which friction surface clutch the ancillary unit can be connected to a drive (road wheels). See page 2, left-hand column, lines 43-52.

Response to Arguments
Applicant's arguments filed August 18, 2020 have been fully considered but they are moot in view of the new grounds of rejection.  While it is agreed that Bolton and Teraoka ‘766 do not disclose the flat shaped radially extending surfaces that extend in a direction perpendicular to the axial direction required by amended claim 1, this feature is not deemed to patentably distinguish over the prior art in view of the newly cited reference to Gorman.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,782,720 discloses a clutch having a friction  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/RICHARD M LORENCE/Primary Examiner, Art Unit 3655